Citation Nr: 9930619	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  94-30 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's father


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
April 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In April 1996, the veteran testified before the undersigned 
member of the Board concerning his claim.  In April 1998, the 
case was remanded to the RO for additional development.  It 
has been returned to the Board and is ready for further 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran was treated during service for anxiety and 
insomnia.  

3.  The veteran's current psychiatric disorder is reasonably 
related to service.  


CONCLUSION OF LAW

A psychiatric disorder was incurred in service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131,1137, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1998).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim.   38 U.S.C.A. 
§ 5107.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and a psychosis 
(paranoid schizophrenia) becomes manifest to a degree of 10 
percent within a year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of the disease 
during the period of service, but this presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease entity is established, there is 
no requirement for evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b).

The veteran's service medical records show that in April 
1989, the veteran was treated for tension headaches.  In 
January 1991, he complained of being unable to fall asleep.  
The finding was, insomnia, due to anxiety.  At separation in 
August 1990, the veteran reported a history of frequent 
trouble sleeping, depression or excessive worry and nervous 
trouble.  The examiner noted the veteran had depression 
secondary to his present duty assignment and that he was a 
questionable historian due to stress.  Psychiatric evaluation 
was normal.  

The record shows that the veteran was treated at the Central 
Institute of Mental Health in Mannheim, Germany from April 
26, 1993 to May 11, 1993.  It was noted by way of history 
that he had been exhibiting unsettled and disturbing behavior 
for four weeks prior to admission.  It was noted that this 
was the veteran's first psychiatric treatment.  He was given 
Haldol and the diagnosis was, acute schizophrenia psychotic 
disturbance.  

In August 1993, the veteran was treated at a VA hospital 
after he reported vague delusions that people could see 
through walls, and hearing voices.  

In September 1993, the veteran applied to VA for service 
connection for schizophrenia.  He reported being hospitalized 
in Germany in April 1993 for his disability.  He was examined 
by VA in September 1993, and he reported being treated for 
schizophrenia since service, and having had treatment in 
Germany four months prior.  He complained of hearing voices, 
people watching him and being afraid to go out in public.  
Schizophrenia, paranoid type, active was diagnosed.  

In May 1994, the RO received a statement from the veteran's 
mother in which she stated that the veteran had been 
hospitalized 3 times since 1993.  It was stated that the 
first time he was hospitalized was in Germany in April or 
May, and that he then returned to the United States in 
September 1993 where he was hospitalized at a VA facility 
that same month.  It was then reported that the veteran 
returned to Germany to get his belongings and was again 
hospitalized in February 1994 at the Landes Krankenhous, 
Wiesloch Germany.  

The veteran was treated at a private facility, St. Mary's 
Hospital, in July 1994 after exhibiting himself nude in the 
backyard and talking nonsense.  By way of history, the 
veteran reported that after he left the military, he was 
living in Germany and became sick, approximately a year or 
two years prior.  It was reported that the veteran came to 
the United States, was then hospitalized for a while, and 
then returned to Germany again and became sick again.  
Schizophrenia was diagnosed.  He was again hospitalized at a 
VA facility in October 1994 due to delusions and threatening 
behavior.  Paranoid schizophrenia was the diagnosis.  
Treatment at VA continued into 1998.  

In April 1996, the veteran and his father testified before 
the undersigned member of the Board.  The veteran reported 
that he had been treated in Germany for his disability in 
late 1991 or 1992.  He discussed his symptoms and subsequent 
treatment.  His father reported generally that the veteran 
had no problems prior to service and that after service the 
veteran was totally different.  A complete transcript is of 
record.  

The veteran was examined by VA in May 1999.  It was noted 
that an extensive review of the claims file was made.  His 
service treatment was noted as well as treatment after 
service beginning in 1993.  The examiner diagnosed paranoid 
schizophrenia, residual, chronic.  The examiner reported that 
she had a feeling that the veteran was service-connected 
because symptoms started when he was in the service, but he 
was not treated or diagnosed.  It was recommended that if it 
were possible to get records of treatment in Germany within 
six months after the veteran left service, this would help.  
It was stated that since the veteran was not able to retrace 
this it would be like looking for a needle in a haystack.  It 
was therefore recommended that it be non-service connected 
until these records could be retrieved.  

The Board has carefully reviewed the record in this claim, 
and finds that service connection for schizophrenia is 
reasonably supported by the record.  The record shows that 
the veteran was treated in service for anxiety and for 
insomnia, and while no psychiatric disability was noted on 
evaluation at service separation, the veteran reported at 
separation that he had frequent trouble sleeping, depression 
or excessive worry and nervous trouble.  The record does 
verify treatment for a psychosis in 1993, some two years 
after service discharge.  This is outside of the time period 
for presumptive service connection; however, a VA physician 
has diagnosed paranoid schizophrenia and has stated that the 
veteran's symptoms started in service.  This statement was 
made after examining the veteran and after making an 
extensive review of the claims file.  While this statement 
was qualified with the statement that records of treatment 
within the first six months after service separation needed 
to be secured to support service connection, the Board finds 
that when looking at the record in its totality, including 
all medical treatment records, lay statements, hearing 
testimony, medical opinion, and examination reports, it is 
reasonable to conclude that the veteran's current psychiatric 
symptoms are related to his inservice complaints and thus 
service connection is warranted.  


ORDER

Service connection for a psychiatric disorder is granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

